NOTICE OF ALLOWABILITY

This notice is responsive to Applicant’s amendments/remarks filed 5/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-4, 6-9, 11, and 13-20 are pending.
Claims 2, 5, and 10 are cancelled.

Response to Arguments
Applicant’s arguments concerning amended claims 1 and 20 are persuasive, thus the rejections under section 103 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach the limitation of the claim: “wherein each of the plurality of laminates comprises…protrusion parts protruding upward or downward from each of top and bottom surfaces of the plate at a circumference of the plate to contact other laminates and surround the circumference of the plate” in the context of the other limitations of the claim.
Particularly, while Kwag and Levy make a reasonable case for creating a tube assembly as a plurality of individual plates, the prior art of record does not appear to teach or suggest the formation of protrusions protruding upward from a top surface and downward from a bottom surface of each plate for contact with adjacent plates. Examiner does not find evidence in the art for sub-dividing the structure of Kwag further than as presented in the previous Office Action to include said protrusions, thus the claim is allowable.

Regarding claims 3-4, 6-9, 11, and 13-19, the claims are allowable at least for the reasons as outlined above regarding claim 1.

Regarding claim 20, the prior art of record, whether alone or in combination, fails to teach the limitation of the claim: “wherein each of the plurality of laminates comprises…protrusion parts protruding upward or downward from each of top and bottom surfaces of the plate at a circumference of the plate to contact other laminates and surround the circumference of the plate” in the context of the other limitations of the claim.
Particularly, while Kwag and Levy make a reasonable case for creating a tube assembly as a plurality of individual plates, the prior art of record does not appear to teach or suggest the formation of protrusions protruding upward from a top surface and downward from a bottom surface of each plate for contact with adjacent plates. The Examiner does not find evidence in the art for sub-dividing the structure of Kwag further than as presented in the previous Office Action to include said protrusions, thus the claim is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoo (US Patent 10,840,118) is a similar apparatus issued to the instant assignee.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718              


/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718